January 3, 2013 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 Re: Advantage Funds, Inc. - DREYFUS GLOBAL ABSOLUTE RETURN FUND - DREYFUS GLOBAL DYNAMIC BOND FUND - DREYFUS GLOBAL REAL RETURN FUND - DREYFUS TOTAL EMERGING MARKETS FUND - DREYFUS TOTAL RETURN ADVANTAGE FUND - GLOBAL ALPHA FUND File No. 811-7123 Gentlemen: Transmitted for filing is the Annual Report to Shareholders for the Fund for the period ended October 31, 2012, filed in compliance with the provisions of Section 30 of the Investment Company Act of 1940. Very truly yours, /s/Loretta Johnston Loretta Johnston Senior Paralegal LJ\ Enclosures
